PER CURIAM:
Beauvais Bellevue, a native and citizen of Haiti, petitions for review of an order of the Board of Immigration Appeals (“Board”) affirming the immigration judge’s order denying sua sponte reopening of his removal proceedings and declining to exercise its discretion to do the same. We lack jurisdiction to review the Board’s discretionary authority to sua sponte reopen proceedings. See Lenis v. U.S. Att’y Gen., 525 F.3d 1291, 1292-93 (11th Cir.2008) (collecting cases); Tamenut v. Mukasey, 521 F.3d 1000, 1004 (8th *756Cir.2008) (same). Accordingly, we deny the petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.